DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/31/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 13 have been considered, but are not persuasive. The new ground of rejection cites Tomioka US 2019/0051858 (with different interpretation) as teaching the amended claim limitations in claims 1 and 13.

Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1, lines 4 and 5, the claim limitations “a protective member disposed on the polarizing structure in the display region and the bendable region” should be “a protective member disposed on the polarizing structure and the bendable region”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 11 and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, the claim limitations “the adhesive contacts the top surface of the first layer of the display panel, a bottom surface of the display panel, and a bottom surface of the protrusion of the cover window” fails to include all the limitations of claim 1. For example, claim limitations of claim 1 is referring to fig.4 which does not teach the claim limitations “the adhesive contacts a bottom surface of the display panel”, and the claim limitations “the adhesive contacts a bottom surface of the display panel” is referring to fig.6 in which the adhesive is not a single layer, so that claim 7 can not depended on claim 1.
Regarding claim 11, the claim limitations “the adhesive disposed in a space defined by the bottom surface of the display panel in the bendable region and side surfaces of the first and second films adjacent to the bendable region” fails to include all the limitations of claim 1. For example, the claim limitations of claim 11 is referring to fig.6, the adhesive has two layers which is different from the claim limitations “the adhesive is a single layer” as cited in claim 1 referring to fig.4, so that claim limitations 
Regarding claim 17, the claim limitations “the adhesive member is formed in a space defined by the bottom surface of the display panel in the bendable region and side surfaces of the first and second films adjacent to the bendable region” fails to include all the limitations of claim 13. For example, the claim limitations of claim 17 is referring to fig.6, the adhesive has two layers which is different from the claim limitations “the adhesive member is a single layer” as cited in claim 13 referring to fig.4, so that claim limitations of claim 17 can not depended on claim 13, unless the claim limitation “the adhesive layer is a single layer” in claim 13 is removed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8, 9, 13-16, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0174304 in view of Tomioka US 2019/0051858.
Regarding claim 1, Kim discloses a display device, in figs.1-4, comprising: 
a display panel (at least includes 104,102,106,108,118 and 116) comprising a first layer (106) and having a display region (Central portion), a pad region (secondary active area or region with small support layer 108), and a bendable region (bend portion in fig.4) between the display region and the pad region (see at least fig.4); 
a polarizing structure (110) disposed in the display region on the display panel (see at least fig.4);
a protective member (114) disposed on the polarizing structure and the bendable region (see at least fig.4), and 
a level of an uppermost surface (the upper surface of 104) of the display panel is lower than a level of a bottom surface (the lower surface of 110) of the polarizing structure (see fig.4).
Kim does not explicitly disclose an adhesive disposed in the bendable region in contact with a top surface of the first layer the display panel and a bottom surface of the protective member, wherein the adhesive is a single layer and contacts at least a portion of the top surface of the first layer of the display panel in the pad portion.
Tomioka discloses a display device, in figs.1-6, an adhesive (REO) disposed in the bendable region (AR3(BA)) in contact with a top surface of the first layer (PT) of the display panel (PNL, see fig.3) and a bottom surface of the protective member (CM)(see at least figs.5 and 6), wherein the adhesive is a single layer (see figs.5 and 6) and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive disposed in the bendable region in contact with a top surface of the first layer the display panel and a bottom surface of the protective member, wherein the adhesive is a single layer and contacts at least a portion of the top surface of the first layer of the display panel in the pad portion as taught by Tomioka in the display device of Kim for the purpose of reinforcing the bendable region and improving the reliability of the display device.
Regarding claim 2, Kim discloses the pad region is at a bottom surface of the display panel when the bendable region is bent (see at least fig.4). 
Regarding claim 3, Kim discloses the display region comprises a portion overlapping the pad region (see at least fig.4).
Regarding claim 4, Kim discloses a sensing structure (112) disposed between the polarizing structure and the protective member (see fig.4).
Regarding claim 5, Kim discloses a side surface of the polarizing structure and a side surface of the sensing structure, both of the side surfaces (both of the side surfaces of 112 and 110) being adjacent to the bendable region and both of the side surfaces are aligned with each other (see fig.4).
Kim does not explicitly disclose the adhesive comprises an adhesive member contacts the side surface of the polarizing structure and the side surface of the sensing structure.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive comprises an adhesive member contacts the side surface of the polarizing structure and the side surface being adjacent to the bendable region as taught by Tomioka in the display device of Kim in order to have the adhesive member contacts the side surface of the polarizing structure and the side surface of the sensing structure for the purpose of reinforcing the bendable region and improving the reliability of the display device.
Regarding claim 6, Kim discloses the protective member comprises a cover window (114) having a protrusion extending from an outer periphery of the display panel in the display region (see at least fig.4). 
Regarding claim 8, Kim discloses a lower protective film (two 108) disposed on a bottom surface of the display panel (see at least fig.4). 
Regarding claim 9, Kim discloses the lower protective film exposes the bottom surface of the display panel located in the bendable region (see at least fig.4).
Regarding claim 13, Kim discloses a method of manufacturing a display device, in figs.1-4, the method comprising the steps of: 
providing a display panel (at least includes 104,102,106,108,118 and 116) comprising a first layer (106) and having a display region (central portion), a pad region 
forming a polarizing structure (110) in the display region on the display panel;
providing a protective member (114); 
forming a sensing structure (112, para.85 discloses Electrodes for sensing touch input from a user may be formed on an interior surface of a cover layer 114) on a bottom surface of the protective member (see fig.4);
forming the protective member with the sensing structure (para.85 discloses Electrodes for sensing touch input from a user may be formed on an interior surface of a cover layer 114) on the polarizing structure (see at least fig.4); 
bending the bendable region of the display panel while upper and lower surfaces of the display panel located in the bendable region is exposed (see fig.4); and
wherein a level of an uppermost surface (the upper surface of 104) of the display panel is formed to be lower than a level of a bottom surface (the lower surface of 110) of the polarizing structure (see fig.4).
Kim does not explicitly disclose forming an adhesive member in contact with a top surface of the first layer of the display panel and the bottom surface of the protective member in the bendable region, and in contact with at least a portion of the top surface of the first layer of the display panel in the pad region, and the adhesive member is formed as a single layer.
Tomioka discloses a method of manufacturing a display device, in at least in figs.1-6, forming an adhesive member (REO) in contact with a top surface of the first 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming an adhesive member in contact with a top surface of the first layer of the display panel and the bottom surface of the protective member in the bendable region, and in contact with at least a portion of the top surface of the first layer of the display panel in the pad region, and the adhesive member is formed as a single layer as taught by Tomioka in the display device of Kim for the purpose of reinforcing the bendable region and improving the reliability of the display device.
Regarding claim 14, Kim discloses forming a lower protective film (two 108) in the display region and the pad region on a bottom surface of the display panel (see at least fig.4). 
Regarding claim 15, Kim discloses the lower protective film exposes the bottom surface of the display panel located in the bendable region (see at least fig.4). 
Regarding claim 16, Kim discloses the step of forming the lower protective film in the display region and the pad region on the bottom surface of the display panel comprises: forming a first film (bigger 108) on the bottom surface of the display panel in the display region; and forming a second film (smaller 108) on the bottom surface of the 
Regarding claim 18, Kim discloses the pad region is disposed at a bottom surface of the display panel when the bendable region is bent (see at least fig.4), and a portion of the display region overlaps the pad region (see at least fig.4). 
Regarding claim 20, Kim discloses a side surface of the polarizing structure and a side surface of the sensing structure, both of the side surfaces (both of the side surfaces of 112 and 110) being adjacent to the bendable region and both of the side surfaces are aligned with each other (see fig.4).
Kim does not explicitly disclose the adhesive member contacts the side surface of the polarizing structure and the side surface of the sensing structure.
Tomioka discloses the adhesive member contacts the side surface of the polarizing structure (see at last fig.24) and the side surface being adjacent to the bendable region (see at least fig.24) for the purpose of reinforcing the bendable region (para.82) and improving the reliability of the display device (para.83).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive member contacts the side surface of the polarizing structure and the side surface being adjacent to the bendable region as taught by Tomioka in the method of manufacturing a display device of Kim in order to have the adhesive member contacts the side surface of the polarizing structure and the side surface of the sensing structure for the purpose of reinforcing the bendable region and improving the reliability of the display device.
Regarding claim 22, Tomioka discloses the entire adhesive member (REO) is formed after bending the bendable region of the display panel (see figs.3, 5 and 6, fig.3 shows before bending the bendable region of the display panel and figs.5 and 6 shows after bending the bendable region of the display panel) for the purpose of reinforcing the bendable region (para.82) and improving the reliability of the display device (para.83). The reason for combining is the same as claim 13.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0174304 in view of Tomioka US 2019/0051858 as applied to claim 8 above, and further in view of Kishimoto US 2018/0047938.
Regarding claim 10, Kim discloses the lower protective film comprises: a first film (larger 108) disposed on the bottom surface of the display panel in the display region; and a second film (small 108) disposed on the bottom surface of the display panel in the pad region (see at least fig.4). 
Kim in view Tomioka does not explicitly disclose the second film directly contacting the first film on the bottom surface of the display panel.
Kishimoto discloses a display device, in at least figs.3A and 3B, the second film directly contacting the first film on the bottom surface of the display panel (para.84 and fig.3B) for the purpose of disposing the second film directly on the lower surface of the first film to stack them together (para.84).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second film directly contacting the first film on the bottom surface of the display panel as taught by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Odaka US 2018/0180911 (figs.1-7) and Kishimoto US 2018/0047938 (figs.3A and 3B) can be a primary reference as well, both references does not teach a protective member and Tomioka US 2019/0051858 can be a secondary reference for teaching a protective member.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871